Citation Nr: 9913932	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-06 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

In May 1996, the RO found that the veteran had not submitted 
new and material evidence to reopen the previously denied 
claim of service connection for a heart disorder.  A notice 
of disagreement was received in June 1996 and a Statement of 
the Case on this claim was issued in July 1996.  In November 
1996, the RO denied the veteran's claim of service connection 
for Post-Traumatic Stress Disorder (PTSD).  A communication 
from the veteran in January 1997 was found to be both a 
notice of disagreement to the November 1996 rating decision 
and a timely substantive appeal to the July 1996 Statement of 
the Case.  A Statement of the Case on the claim of service 
connection for PTSD was issued in February 1997.  A 
substantive appeal to the February 1997 Statement of the Case 
has not been received.  Accordingly, this issue is not before 
the Board at this time.  In February 1998, the veteran 
petitioned to reopen his pension claim.  The pension claim 
had been previously withdrawn by the veteran's 
representative.  This claim, while it should be addressed by 
the RO, is also not before the Board at this time.  





REMAND

The veteran has been previously represented by Sean Kendall, 
Attorney at Law, who submitted the June 1996 notice of 
disagreement to the May 1996 rating determination currently 
being reviewed by the Board at this time.  In November 1998, 
the RO noted that a letter to Mr. Kendall had been returned 
as undeliverable.  Mr. Kendall later telephoned the RO and 
stated that he was on longer representing the veteran in this 
claim.  Mr. Kendall indicated that he would fax "something" 
to the RO indicting his withdraw from this case.  However, at 
this time, no written communication has been received by the 
veteran on his representative regarding Mr. Kendall's 
representation of the veteran. 

A representative may withdraw services as representative in 
an appeal at any time prior to certification of the appeal to 
the Board by the RO.  38 C.F.R. § 20.608(a) (1998).  The 
representative must give written notice of such withdrawal to 
the veteran and to the RO.  The representative in this case 
has not provided written notice of his withdrawal.  The 
ambiguities in these circumstances could have important 
consequences for this veteran.  At this time, it is unclear 
if the veteran is aware that Mr. Kendall no longer represents 
him in this claim.  

While this case was pending, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the U.S. 
Court of Appeals for Veterans Claims (Court) Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) had "overstepped its 
judicial authority" by adopting a social security case law 
definition of "new and material evidence," rather than 
deferring to the "reasonable interpretation of an ambiguous 
statutory term established by [VA] regulation."  The Court 
of Appeals for the Federal Circuit further held that the 
Court's "legal analysis may impose a higher burden on the 
veteran before a disallowed claim is reopened" as to what 
constitutes "material evidence", and remanded the case for 
review under the Secretary's regulatory definition of "new 
and material evidence."  Hodge, 155 F.3d at 1364.

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  
it was not of record at the time of the 
last final disallowance of the claim and 
is not merely cumulative of evidence of 
record; (ii) it is probative of the issue 
at hand; and if it is 'new' and 
'probative' (iii) it is reasonably likely 
to change the outcome when viewed in 
light of all the evidence of record. 

Hodge, 155 F.3d at 1359 [hereafter Colvin definition]   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 

Id. at 1363 (citing Colvin, 1 Vet. App. 174).

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

 Id. 

This intervening decision of an appellate court has changed 
the review standard for new and material evidence.  Thus, 
while the standard the RO employed in the July 1996 Statement 
of the Case was correct at the time that Statement of the 
Case was prepared, it has now been overturned. 

Since Hodge, the Court recently set forth a three-step 
analysis to be followed to in adjudicating applications to 
reopen previously denied claims.  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board and 
adjudicators must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board and adjudicators must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened (as distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  Third, if the claim is well grounded, 
the Board and adjudicators may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should request the veteran to 
identify his official representative.  
Any reply by the veteran should be in 
writing.

2.  Thereafter, the case should be 
reviewed by the RO.  The issue of whether 
new and material evidence has been 
submitted to reopen a claim of service 
connection for a heart condition should 
be reviewed by the RO in light of the 
criteria laid down in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Elkins and 
Winters, supra.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and he and his representative, if any, 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The veteran is advised that any additional claims 
will not be before the Board unless the determination of the 
RO is unfavorable and the veteran files a notice of 
disagreement and completes all procedural steps necessary to 
appeal a claim to the Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


